DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 08/12/21 for application number 17/430,342.  The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, IDS, Claims, and Certified Copy of Foreign Priority Application. 
The Preliminary Amendment filed 08/12/21 is acknowledged.  Claims 3-6, 9-13, 15-17, and 19 are amended, and Claim 20 is cancelled.  Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5, 8, 18, and 19 are objected to because of the following informalities:  
Regarding Claim 1, lines 3-4 recite, “…a battery detachably installed in a moving body” and should instead read “…a detachable battery installed in a moving body” (emphasis added) to more clearly indicate it is a detachable battery which is installed, rather than a battery being “detachably installed.”
Claims 18 and 19 repeat the same limitations as recited in Claim 1, and are objected to accordingly.
Regarding Claim 1, lines 3-4 recite, “a moving body capable of moving by use of electric power” and should instead read “an electric vehicle capable of moving by use of electric power,” (emphasis added) as a “moving body” does not appear to be defined in the Specification as filed nor in the Claims as presented, and based on the context of the claim limitations, appears to refer to the electric vehicle described in the Specification.
Claims 18 and 19 repeat the same limitations as recited in Claim 1, and are objected to accordingly.
Regarding Claim 1, lines 4-5 recite, “...second date and time information including position information of a user’s portable terminal” and should instead read, “position data including position information of a user’s portable terminal” (emphasis added) to better reflect the information including date, time, and position information, rather than simply date and time information, as illustrated in Fig. 4 of the Drawings as filed.  
Claims 2, 5, 8, 18, and 19 refer to a “second time and date information” as provided in Claim 1, and thus are objected to accordingly.
Regarding Claim 3, line 4 recites, “…a keeping device for keep the battery” (emphasis added) and should instead read, “…a keeping device for keeping the battery” (emphasis added).  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
An acquirer configured to acquire date and time information in Claim 1; 
An integrator configured to generate position history in Claim 1; 
A communicator configured to communicate in Claim 5; 
An estimator configured to estimate user behavior in Claim 6; and
A generator configured to generate a machine learning model in Claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph limitations found in the claims noted above: 
“The information processing device 400 includes, for example, a communicator 410, an acquirer 420, an integration processor 430, a generator 440, an estimator 450, a reserver 460, and a storage 470. The acquirer 420, the integration processor 430, the generator 440, the estimator 450, and the reserver 460 are realized by a hardware processor such as, for example, a CPU executing a program (software). Some or all of these components may be realized by hardware such as an LSI, an ASIC, an FPGA, or a GPU, or may be realized by software and hardware in cooperation.”  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 6, 7, 10, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 5 recites, “…position information of a user’s portable terminal.”  However, a “user” is not introduced prior to reference to the “user’s portable terminal”.  While a “user” is introduced in Claim 15, references to a “user” appear in Claim 1 prior to the introduction in Claim 15.  As such, there is insufficient antecedent basis for this limitation in the claim.  
Claims 18 and 19 similarly refer to “a user’s portable terminal” without prior introduction of a “user” and are rejected accordingly.
Regarding Claim 6, lines 2-3 recite, “an estimator configured to estimate the user’s behavior.”  However, no “user” is introduced in Claim 6 prior to lines 2-3, nor in Claim 1, on which Claim 6 depends.  While a “user” is introduced in Claim 15, Claim 6 does not depend on Claim 15, and as such, there is insufficient antecedent basis for this limitation in the claim.   
Claims 7 and 10 depend on Claim 6, and similarly make references to the “user’s behavior.” As such, the claims are rejected accordingly.  
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 17, lines 1-2 recite, “A service system comprising: the information processing device according to Claim 1.”  However, the remainder of the claim proceeds to introduce additional limitations regarding features and functionalities solely directed towards the service system, without further limitations as to the information processing device of Claim 1.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. 
Claims 1, 18, and 19 are directed to a device or method of acquiring date and time information at which a battery is installed, date and time information relating to a user’s position; and generating position history based on the date and time information.  The limitations correspond to a mental process of gathering and recording date and time information.   
This judicial exception is not integrated into a practical application because the additional generic computer elements, such as storage locations of the information, do not add meaningful limitations to the abstract idea, as they amount to simply implementing the abstract idea on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the basic concept of a computing device gathering, storing, and recording information is well-known in the art, and thus, does not add any meaningful limit to practicing the abstract idea.
Claims 2-17 depend on Claim 1, and similarly do not provide additional limitations which would amount to significantly more than the judicial exception.

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186